Citation Nr: 1434521	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1999 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in December 2009. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed a claim for a TDIU based upon the effects of his service-connected disabilities.  Treatment from the VA in August 2011 indicated that the Veteran had begun working part-time.  VA treatment records in December 2011 again reflect the Veteran reported he was unemployed.  Information from this recent period of employment is not of record.  It is unclear if the part-time employment was by choice, or if the limitation is imposed by service connected disability.  If the employment is determined to be marginal, an award of TDIU may be appropriate. 38 C.F.R. §§ 3.340 , 4.16, 4.17.  While the RO sent another Form 21-8940 to the Veteran in March 2014 to obtain information as to any employment after 2009, this letter was sent to an address in Idaho Falls, Idaho which had multiple pieces of mail, including the March 2014 letter sent back due to an insufficient address.  While the April 2014 Supplemental Statement of the case was resent to an address in Oklahoma and more recent correspondence has been sent to an address in Missouri, it does not appear that the March 2014 letter was ever resent.

The Veteran has multiple service-connected disabilities and the combined effect of these disabilities is unclear.  The Veteran was scheduled for a VA evaluation regarding his claim for TDIU in December 2012, but did not attend the examination.  Although the Veteran has not provided reasons for missing the examination, in order to afford him every possible consideration, another attempt should be made to have him scheduled for a VA examination.  

The Board reminds the Veteran that the duty to assist is not a one-way street and that he has a duty to cooperate, to include reporting for examination. 38 C.F.R. §§ 3.326, 3.327, 3.655 (b) (2012); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). He is advised that he has an obligation to assist VA in the development of his claim, and that failure to do so may result in an adverse decision.

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ must attempt to verify the Veteran's current address.  All efforts made to obtain this address must be noted in the claims file.  If the Veteran's current address cannot be confirmed, the most recent address provided by the Veteran should be noted in the claims file.  

2. Then, request that the Veteran provide information about any employment he has had since January 2009. Ask for authorization to contact all identified employers.  Send a VA Form 21-4192 to each and ask that it be completed and returned.

3. Then, contact the Veteran and request that he identify all sources of current treatment for any service-connected disability.  Thereafter, the RO should undertake appropriate efforts to obtain any indicated records and associate them with the claims file.  The RO should also obtain any VA treatment records since December 2011 and associate them with the claims file.

4. Once the above-directed development is complete, schedule the Veteran for an examination to express an opinion as to whether it is as least as likely as not (a 50 percent or greater probability) that the aggregate effect of the Veteran's service-connected disabilities precludes him from securing and maintaining substantially gainful employment in light of his work history as a network administrator with a high school education. 

The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. Following the above-directed development, re-adjudicate all of the Veteran's claims.  Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

